

116 HR 6843 IH: Food and Nutrition Provider Emergency Support Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6843IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Trone (for himself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide reimbursements for the child care operational emergency costs of certain institutions during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Food and Nutrition Provider Emergency Support Act of 2020.2.Child care operational emergency costs during COVID–19 pandemic(a)Use of certain appropriations To cover child and adult care food program child care operational emergency costs during COVID–19 pandemic(1)In general(A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (4)(C), administrative expenses necessary to make such reimbursements. (B)Guidance with respect to programNot later than 10 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3).(2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3). (3)Reimbursement amountUsing the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for child care operational emergency costs for each reimbursement month as follows:(A)For each new covered institution in the State for the reimbursement month, an amount equal to 55 percent of—(i)the average monthly amount such covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such new covered institution during the alternate period; minus(ii)the amount such covered institution was reimbursed under such section for meals and supplements served by such new covered institution during such reimbursement month.(B)For each covered institution not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of—(i)the amount such covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such covered institution during the month beginning one year before such reimbursement month; minus(ii)the amount such covered institution was reimbursed under such section for meals and supplements served by such covered institution during such reimbursement month.(C)For each new sponsoring organization of a family or group day care home in the State for the reimbursement month, an amount equal to 55 percent of—(i)the average monthly amount such new sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the alternate period; minus(ii)the amount such new sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for the reimbursement month.(D)For each sponsoring organization of a family or group day care home not described in subparagraph (C) in the State for the reimbursement month, an amount equal to 55 percent of—(i)the amount such sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the month beginning one year before such reimbursement month; minus(ii)the amount such sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for such reimbursement month. (4)Treatment of funds(A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until March 30, 2021.(B)Unaffiliated centerIn the case of a covered institution or a new covered institution that is an unaffiliated center that is sponsored by a sponsoring organization and receives funds for a reimbursement month under subparagraph (A) or (B), such unaffiliated center shall provide to such sponsoring organization an amount of such funds as agreed to by the sponsoring organization and the unaffiliated center, except such amount may not be greater than 15 percent of such funds.(C)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection. (D)Unexpended balanceOn September 30, 2021, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home that are unexpended by such State, new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home, shall revert to the Secretary. (5)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than September 30, 2021, submit a report to the Secretary that includes a summary of the use of such funds by the State and each new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home.(b)DefinitionsIn this section:(1)Child care operational emergency costsThe term child care operational emergency costs means the costs under the child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) incurred by a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home—(A)during a public health emergency;(B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such new covered institution, covered institution, new sponsoring organization of a family or group day care home, sponsoring organization of a family or group day care home, or sponsoring organization of an unaffiliated center; and(C)except as provided under subsection (b), that are not reimbursed under a Federal grant.(2)Covered institutionThe term covered institution means—(A)an institution (as defined in section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2))); and(B)a family or group day care home.(3)New covered institutionThe term new covered institution means a covered institution for which no reimbursements were made for meals and supplements under section 17(c) or (f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) with respect to the previous reimbursement period.(4)New sponsoring organization of a family or group day careThe term new sponsoring organization of a family or group day care means a sponsoring organization of a family or group day care home for which no reimbursements for administrative funds were made under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for the previous reimbursement period.(5)Previous reimbursement periodThe term previous reimbursement period means the period beginning March 1, 2019, and ending June 30, 2019.(6)Public health emergencyThe term public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic.(7)Reimbursement monthThe term reimbursement month means March 2020, April 2020, May 2020, and June 2020.(8)SecretaryThe term Secretary means the Secretary of Agriculture. (9)StateThe term State has the meaning given such term in section 12(d)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(8)).